



EXHIBIT 10.20



2017 DIRECTOR FEE POLICY


The Board of Directors (“Board”) of the Federal Home Loan Bank of Des Moines
(“Bank”) adopts this policy governing compensation for its Chair, Vice Chair,
Board Committee Chairs, and all other Member and Independent Directors serving
on the Bank's Board, effective January 1, 2017.


I.     Annual Compensation


Annual compensation (“Annual Compensation”) for Bank Directors has been
determined after assessing studies1 on director compensation as well as FHLBank
System data. The Annual Compensation for Bank Directors for 2017 shall be as
follows:
 
2017
 
2016
Chairman of Board of Directors
$
129,000


 
$
125,000


Vice Chairman of Board of Directors
$
118,500


 
$
115,000


Chairman of Audit Committee
$
113,500


 
$
110,000


Chairman of all other Board Committees
$
108,500


 
$
105,000


All other Directors
$
98,000


 
$
95,000





In addition to the 2017 Annual Compensation set forth above, Bank-approved
expenses of a Director's spouse/guest accompanying a Director as an invited
guest to a Board meeting will be treated as compensation for such Director.
Individuals serving as Chair or Vice Chair of the Board shall not be entitled to
Annual Compensation in excess of the amount to which they are entitled for such
service due to concurrent service as Chair of a Board Committee.


II.     Expenses


The Bank shall reimburse directors and pay for necessary and reasonable travel,
subsistence, and other related expenses
incurred in connection with performance of their duties in accordance with the
Bank's Travel and Entertainment Policy and
Director Position Description.


III.    Limits and Controls


Performance Requirements. A Director shall receive one quarter of the Annual
Compensation following the end of each calendar quarter. If it is determined at
the end of the calendar year that a Director has attended less than 75% of the
meetings the Director was required to attend during such year, the Director will
not receive the fourth quarter payment for such calendar year. In the event that
a Director serves on the Board for only a portion of a calendar year, or only
serves as a Board Chair, Board Vice Chair, or Committee Chair for a portion of a
calendar year, then the Annual Compensation to which such director is entitled
for that calendar year shall be adjusted accordingly on a pro-rata basis.


Directors are expected to attend all Board meetings and meetings of the
Committees on which they serve, and to remain engaged and actively participate
in all meetings. In addition to the Bank’s right to withhold fourth quarter
Annual Compensation from a Director, the Board of Directors shall direct the
Corporate Secretary to make any other appropriate adjustments in the payments to
any Director who regularly fails to attend Board meetings or meetings of
Committees on which the Director serves, or who consistently demonstrates a lack
of participation in or preparation for such meetings, to ensure that no Director
is paid fees that do not reflect that Director’s performance of his/her duties.
To assist the Board in making such determinations, the Corporate Secretary will,
on a quarterly basis and prior to payment of the most recently completed
quarter’s Director fees, review the attendance of each Director during the
quarter and raise any attendance issue identified with the Board Chair. In the
event the potential issue involves the Board Chair, the Corporate Secretary will
raise such issue with the Board Vice Chair.


IV.    Roles and Responsibilities


The Board of Directors shall be responsible for any adjustments to the Annual
Compensation. The Corporate Secretary is responsible for processing fee payments
and expense reports and for remitting fees and expense reimbursements to
Directors on a quarterly basis.


The Board of Directors shall review and approve this policy annually.


1 Director compensation analysis provided in May 2015 by McLagan recommended
director pay in the range of $95,000 and $150,000.


Approved by the Board of Directors October 12, 2016.

